Smith, C. J.,
delivered the opinion of the court.
This was an action upon a warranty of soundness of a horse, brought in the name of the defendant in error, to whom the warranty was given.
The case presents the single question, whether, where the party suing holds the legal title, a recovery can be defeated, upon allegation and proof that the equitable and beneficial ownership is in another person ?
A legal title is the necessary foundation of every action at law. *264A party wbo claims a legal right, must show a legal title in himself, to the matter in controversy, before he will be permitted to recover. But, while courts of law affect to adhere rigidly to this rule, they as constantly recognize the equitable title of the assignees of certain classes of choses in action, and permit them to recover at law, by using the legal title of their assignors. And, as a necessary consequence of this doctrine, the equitable title may be put in issue; and, if found not to exist in the party who asserts it, a recovery will be defeated. But in no case, which has come under our observation, has the legal owner been defeated upon the allegation and proof by the defendant, that the beneficial and equitable ownership was in a third party. This would seem to be the inevitable result in a court constituted for the exclusive cognizance of legal rights and the enforcement of legal remedies. In McHenry v. Ridgly, 2 Scam. 309, and in Chadsey v. Lewis, 1 Gil. 153, this principle was expressly recognized. And this court seems to have entertained the same opinion in Field v. Weir et al., 28 Miss. R. 56.
If, in point of fact, the defendant in error was the mere agent of Mrs. Doss, and consequently was not beneficially interested in the transaction, he was, nevertheless, legally entitled to the damages arising from a breach of the warranty; and the only party in whose name the suit could have been maintained. Hence, according to the view above expressed, evidence as to the fact, whether he was or was not beneficially interested in the recovery, was irrelevant. The court was, therefore, correct, even admitting the proof to be competent under the answer, which contains a general denial of the allegations of the complaint, in refusing to permit the witness to answer the questions propounded to him by the counsel for the plaintiff in error.
Judgment affirmed.